JULY       16TH    2015
                                                                                                                It.M-OA
MICHAEL          RAY CHANDLER JR #1875978
ESTELLE          UNIT, 264 FM 3478
                                                                                                     'ftPCRIMINM APPEALS
HUNTSVILLE,             TEXAS       77320
                                                                                                         JUL n m
RE:    VIOLATION OF TIME                      LIMITATIONS:: /           VOILATION       OF DUE
       CAUSE       #    5284-2


Dear       COURT       OF    APPEALS          OF    TEXAS,    ABLE      ACOSTA,        CLERK,



       January 14th,                2015 was when Bee County District                              Clerk final ly wrote •
me a letter confirming that my Writ Of Habeas Corous was filed:                                                         note       that
I    had    mailed          off    the       Writ    October       of    2014    and    it   took    four       mont hs     before
it was actually filed.                         Futhermore,          1 waited severel               months       befo re   I deci-
-ded to question Bee County's Clerk Ms. ZENAIDA SILVA about the                                                         Writ beier
-ncj answered by Bee County's Court and I never received a respo nee                                                          in
severel letters', so I wrote you, The Courts Of Appeals and twi ce you
wrote back claiming that you showed no record of Bee County fow arding
my Writ and I sent them the letters' you had sent me questionin g Beeville
Court. I strongly believed that they were trying to cover up th e matter,
it was obvious that they did not want to foward the Writ to a h igher
Court,       which          is why       I    then wrote       the      5TH Circute          Court       out    of   Lo u i s i a n a
to: investigate...the matter and all of a sudden I receive your ca rd stating
On this day, the application for 11.07 Writ of Habeas Corpus ha s                                                         been
received          and       presented          to    the    Court-JULY          2ND,2015.


       The question                at    hand       is   "DID BEEVILLE          156TH JUDICIAL             DISTRICT         COURT
ERROR       IN    NOT       FOWARDING          MY    WRIT    WITHIN      THE    PROPER       TIME    LIMITATION?"             SHOULD
NOT THIS BE SOME TYPE OF ERROR VIOLATING MY RIGHTS,' ;;ISv NOT THIS GROUNDS
TO    ACT    IN    MY       FAVIOR       FOR       AUTOMATIC       REVERSAL?       Look      at    the    dates,      Beeville's
Distric          Clerk       has    not       contacted       me    whatsoever         since       the    letter      written
January          14th       2015.

       Surely there must                     me rules,        statues of          limitations,            and laws        violated
here. If the shoe was on the other foot & the Claim was aqainst me,;;h;j^:y
there I would surely be at a loss and whatever burden that came with '
my error would act aqainst me. Threrfore I ask that you take this in
consideration for the record and please foward a copy of this letter
to the 5TH Circute Courts there in Louisiana for record purposes, i
don't want this issue to be neqlected, Im brinqinq it to the Courts
Attention.

    This is my Grievance aqainst                               Beeville         District          Court,       and   this     is
my claim aqainst the Court-



                                                                                   Respectfully Submitted,




      j&l*tiL \(juifu^ wl In dtk cWL, U)tai wcudty WM. 3fy -not
ik |bUen jhry ty ^ /^U ,Jk^ vU a Sie^tA. but J
      .A*   I hJ\ t\l A Pi   I/>   1/1/1 /VA/lT/W 4   O Ol   J   . . . .         -    »   ..'




- ftAUdi ..,      (L.4 Jo                   -lL       i .         0        Aft       .1         V




 0. i^C dAlvxA- arJ. Ham. a SeAtuUl CcamaX^S £jL m Q.


                                                                           $^^ ^J^j